DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.

Response to Amendment
The amendment filed 21 November 2022 has been entered. Claims 1, 4-11, and 14-23 remain pending in the application (claims 2-3, 12-13, and 24 have been cancelled). The Applicant’s amendments to the claims overcome each and every objection and rejection previously set forth in the Final Office Action dated 17 August 2022. 

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 21 November 2022, with respect to the rejection of claim 1 (and its respective dependents) under 35 U.S.C. 103, Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Jacobs in view of Svajda and Gani (USPGPub 20190361093 A1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-6, 10-11, 14-18, and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) and Gani (USPGPub 20190361093 A1).
Regarding claim 1, Jacobs teaches a proximity sensor, comprising: a light emitter (E1) configured to irradiate light to a target (O1/O3) to be inspected (see figure 2, light emitter E1 emitting light towards objects O1 and/or O3; and abstract, An optical proximity sensor arrangement comprises a first sensor unit with a first emitter and a first detector and a second sensor unit with a second emitter and/or a second detector); a first light receiver (D1) having a first crosstalk characteristic, configured to detect an external reflected light from a target (O1) to be inspected within a first detection region (see figure 2, first detector D1 disposed close to the emitter E1 (i.e. having a first crosstalk characteristic) in a region AD1); a second light receiver (D2) having a second crosstalk characteristic different from the first crosstalk characteristic, configured to detect an external reflected light from a target (O3) to be inspected within a second detection region (AD2) relatively further than the first detection region (see figure 2, second detector D2 disposed further from emitter E1 (i.e. having a second crosstalk characteristic) in a region AD2, the second crosstalk characteristic is different since the second light receiver D2 is on the other side of a light barrier B than the first light receiver D1); and a light shielding wall (B) (see figure 2, light barrier B) between the emitter (E1) and the first light receiver (D1) (see fig. 2). However, Jacobs fails to teach a first light shielding wall configured to shield an internal reflected light and an internal leaked light toward the second light receiver; a second light shielding wall configured to reduce an internal reflected light and an internal leaked light toward the first light receiver; and a structural member connecting the first light shielding wall and the second light shielding wall, wherein the structural member is between a chip on which the first light receiver is disposed and a chip on which the second light receiver is disposed, and wherein the first light shielding wall is disposed between the first light receiver and the second light receiver, and the second light shielding wall is disposed between the light emitter and the first light receiver.
However, Svajda teaches a first light shielding wall (908) configured to shield an internal reflected light and an internal leaked light toward the second light receiver (806); a second light shielding wall (904) configured to reduce an internal reflected light and an internal leaked light toward the first light receiver (804) (see figure 10, optical barrier 908; and ¶56, the transparent cover may reflect some light from the LED to an adjacent photodiode within the housing. Accordingly, it may be desirable to include one or more optical barriers to provide at least partial optical isolation between adjacent photodiodes and between photodiodes and LEDs); and the first light shielding wall (Svajda 908) is disposed between the first light receiver (Svajda 804) and the second light receiver (Svajda 806), and the second light shielding wall (Svajda 904) is disposed between the first light emitter (Svajda 1004) and the first light receiver (Svajda 804) (Svajda, see figure 10, optical barrier 908 and opaque cover layer 904).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jacobs to incorporate the teachings of Svajda to further include a light shielding wall to prevent internally reflected light in order to prevent unwanted noise in the data received, allowing for a higher quality proximity mapping. However, the combination fails to explicitly teach a structural member connecting the first light shielding wall and the second light shielding wall, wherein the structural member is between a chip on which the first light receiver is disposed and a chip on which the second light receiver is disposed.
However, Gani teaches a structural member (216) connecting the first light shielding wall (left sidewall of 216) and the second light shielding wall (right sidewall of 216), wherein the structural member (216) is between a chip (208) on which the first light receiver is disposed (226) and a chip on which the second light receiver (210) is disposed (see figure 3, light barrier 216 (i.e. structural member) disposed between light receiving die 208 (i.e. second light receiving chip) and third semiconductor die (i.e. first light receiving chip)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs and Svajda to incorporate the teachings of Gani to further include a structural member in order to provide support to the device as well as additional light shielding, allowing for a sturdier and more efficient device. 
Regarding claim 5, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein a distance between the second light receiver (Jacobs D2) and the light emitter (Jacobs E1) is greater than a distance between the first light receiver (Jacobs D1) and the light emitter (Jacobs E1) (Jacobs, see figure 2, distance between emitter E1 and first detector D1 being DS1 and distance between emitter E1 and second detector D2 being DS3).
Regarding claim 6, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the light emitter (Jacobs E1) is a vertical cavity surface emitting LASER (VCSEL) (Jacobs, col. 7, lines 62-67, the first and/or the second emitter is implemented as a light emitting diode, LED, an infrared emitting diode, IRED or IRLED, a vertical-cavity surface-emitting laser, VCSEL, in particular an infrared emitting VCSEL or a laser, in particular an infrared laser).
Regarding claim 10, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the light emitter (Gani 204), the first light receiver (Gani 226), and the second light receiver (Gani 208/210) are respectively formed on different chips individually (Gani, see figure 3, light emitting die 204, ambient light/third semiconductor die 226 (i.e. first light receiver), and light receiving die (208)).
Regarding claim 11, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the light emitter (Jacobs E1) and the first light receiver (Jacobs D1) are formed on a same chip (Jacobs, see figure 2, first emitter E1 and first detector D1 on same sensor unit SU1 (i.e. chip/integrated circuit IC), col. 12, lines 35-39, col. 6, lines 39-42).
Regarding claim 14, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the first detection region (Jacobs R1) is in a range from 0cm to 5cm (Jacobs, col. 10, lines 33-37, The first detection range R1 is defined by a first minimum detection distance indicated by the head of the arrow R1 pointing to the cover plate CP and a first maximum detection distance indicated by the head of the arrow R1 pointing away from the cover plate CP; and col. 11, lines 64-67, the first maximum detection distance may lie below 5 cm, for example at approximately 3 cm, while the second maximum detection distance may for example lie between 5 cm and 10 cm, for example at approximately 8 cm) and the second detection region (Jacobs R3) is in a range from 3cm to 60cm (Jacobs, col. 13, lines 31-35, The third detection range R3 is defined by a third minimum detection distance indicated by the head of the arrow R3 pointing to the cover plate CP and a third maximum detection distance indicated by the head of the arrow R3 pointing away from the cover plate CP; and col. 13 lines 62-64, the third maximum detection distance may be equal or approximately equal to the second maximum detection distance, col. 13, lines 62-64, the second maximum detection distance may for example lie between 5 cm and 10 cm, for example at approximately 8 cm, col. 11, lines 64-67).
Regarding claim 15, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the first light shielding wall (Svajda 908) extends to a position above an upper surface of the first light receiver (Svajda 804) (Svajda, see figure 10, optical barrier 908 extends above sensor 804 (i.e. first receiver)).
Regarding claim 16, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the second light receiver (Gani 208/210) is disposed at a position below a lower surface of the first light receiver (Gani 226) (Gani, see figure 3).
Regarding claim 17, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein the second light receiver (Svajda 806) is disposed at a position below a lower surface of the first light shielding wall (Svajda 908) (Svajda, see figure 10, optical barrier 908 disposed above sensor 806 (i.e. second receiver)).
Regarding claim 18, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 17, wherein the lower surface of the first light shielding wall (Svajda 908) is in contact with an upper surface of the chip (Svajda 128) with the second light receiver (Svajda 806) disposed thereon (Svajda, see figure 10, optical barrier 908 disposed on IC 128 (i.e. chip) on which sensor 806 is disposed).
Regarding claim 21, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein a distance d1 is between the light emitter (Jacobs E1) and an edge of the first light receiver (Jacobs D1) on a side proximal to the light emitter (Jacobs E1), a distance d2 is between the light emitter (Jacobs E1) and an edge of the second light receiver (Jacobs D2) on a side proximal to the light emitter (Jacobs E1), wherein a ratio d2/d1 (Jacobs DS3/DS1) is greater than 3 (Jacobs, col. 9, lines 31-35, A distance between the first emitter active area AE1 and the first detector active area AD1 is given by a first distance DS1. The first distance DS1 may for example lie in the order of several millimeters, for example 1 to 5 mm, for example 2 to 3 mm; and col. 12, lines 58-63, A distance between the first emitter active area AE1 and the second detector active area AD2 is given by a third distance DS3 being greater than the first distance DS1. For example, the third distance DS3 may lie in the order of several centimeters, for example 1 to 5 cm, for example 2 to 3 cm, where DS3/DS1 = 5cm/.5cm = 10, greater than 3).
Regarding claim 22, Jacobs as modified by Svajda and Gani teaches the proximity sensor of claim 1, wherein a distance d1' is between the light emitter (Jacobs E1) and an edge of the first light receiver (Jacobs D1) on a side opposite to the light emitter (Jacobs E1), a distance d2' is between the light emitter (Jacobs E1) and an edge of the second light receiver (Jacobs D2) on a side opposite to the light emitter (Jacobs E1), wherein a ratio d2'/d1' (Jacobs DS3/DS1) is less than 12 (Jacobs, col. 9, lines 31-35, A distance between the first emitter active area AE1 and the first detector active area AD1 is given by a first distance DS1. The first distance DS1 may for example lie in the order of several millimeters, for example 1 to 5 mm, for example 2 to 3 mm; and col. 12, lines 58-63, A distance between the first emitter active area AE1 and the second detector active area AD2 is given by a third distance DS3 being greater than the first distance DS1. For example, the third distance DS3 may lie in the order of several centimeters, for example 1 to 5 cm, for example 2 to 3 cm, where DS3/DS1 = 5cm/.5cm = 10, less than 12).
Regarding claim 23, Jacobs as modified by Svajda and Gani teaches an electronic device, comprising: the proximity sensor of claim 1 (Jacobs, abstract, An optical proximity sensor arrangement comprises a first sensor unit with a first emitter and a first detector and a second sensor unit with a second emitter and/or a second detector); and a casing comprising a transmissive window (Jacobs CP) facing the proximity sensor (Jacobs, see figure 2, cover plate CP).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) and Gani (USPGPub 20190361093 A1) as applied to claim 1 above, and further in view of Gimpel et al. (USPGPub 20170168144 A1).
Regarding claim 4, Jacobs as modified by Svajda and Gani teaches a transmissive window (Jacobs CP), a first light receiver (Jacobs D1) and a second light receiver (Jacobs D2) (Jacobs, see figure 2). However, the combination fails to explicitly teach wherein a distance between the second light receiver and a transmissive window is greater than a distance between the first light receiver and the transmissive window.
However, Gimpel teaches wherein a distance between the second light receiver (34a disposed on 54a) and a transmissive window (32) is greater than a distance between the first light receiver (34a disposed on 54b) and the transmissive window (32) (see figure 4, light receiving elements 34a disposed on surface 54a (i.e. second light receivers) are further away from receiving optics 32 (i.e. transmissive window) than the light receiving elements 34a disposed on surface 54b (i.e. first light receivers)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, Svajda, and Gani to incorporate the teachings of Gimpel to further include a difference in height between the different sensors because, as mentioned in ¶5-11 of Gimpel, this allows for the individual sensing of a plurality of light beams without the manufacturing cost and errors of shaped lenses.
Regarding claim 9, Jacobs as modified by Svajda and Gani teaches a proximity sensor (Jacobs, abstract, An optical proximity sensor arrangement comprises a first sensor unit with a first emitter and a first detector and a second sensor unit with a second emitter and/or a second detector). However, the combination fails to explicitly teach wherein the proximity sensor detects whether a target to be inspected exists within the second detection region by time-of-flight (TOF) method.
	However, Gimpel teaches wherein the proximity sensor detects whether a target to be inspected exists within the second detection region by time-of-flight (TOF) method (claim 12, the evaluation unit (46) is configured to determine a distance of the object from a light time of flight between transmitting the light beams and receiving the remitted light beams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, Svajda, and Gani to incorporate the teachings of Gimpel to further include evaluating the data by time-of-flight because the sensor thus becomes a distance-measuring sensor, [while alternatively], only the presence of an object is detected (Gimpel, ¶27).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) and Gani (USPGPub 20190361093 A1) as applied to claim 1 above, and further in view of Taminaga et al. (JP 2007121116 A).
Regarding claim 7, Jacobs as modified by Svajda and Gani teaches a second light receiver (Jacobs D2 | Svajda 806 | Gani 208/210) and a first light receiver (Jacobs D1 | Svajda 804 | Gani 226). However, the combination fails to explicitly teach wherein an output accumulation time of the second light receiver is longer than an output accumulation time of the first light receiver.
	However, Taminaga teaches wherein an output accumulation time of the second light receiver (6A) is longer than an output accumulation time of the first light receiver (6B) (¶48, Further, in the optical ranging device of one embodiment, when two of the above units are the first unit and the second unit and the switching time of the first unit is T, the switching time of the second unit is T. It is characterized by being 2T or more).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, Svajda, and Gani to incorporate the teachings of Taminaga to further include different accumulation output times because [a]ccording to the optical distance measuring device of the above embodiment, since the switching time of the second unit is more than twice that of the first unit, the second unit can detect the light receiving intensity from the object to be measured, so that the first unit can be detected. It is possible to effectively normalize the output of the light with the light receiving intensity, and it is possible to measure the distance accurately (Taminaga, ¶49).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) and Gani (USPGPub 20190361093 A1) as applied to claim 1 above, and further in view of Hsu (U.S. Patent No. 10481670 B2).
Regarding claim 8, Jacobs as modified by Svajda and Gani teaches a second light receiver (Jacobs D2 | Svajda 806 | Gani 208/210) and a first light receiver (Jacobs D1 | Svajda 804 | Gani 226). However, the combination fails to explicitly teach wherein a number of times of output accumulation of the second light receiver is greater than a number of times of output accumulation of the first light receiver.
	However, Hsu teaches wherein a number of times of output accumulation of the second light receiver (320) is greater than a number of times of output accumulation of the first light receiver (315) (claim 1, An electronic device, comprising: a sensing system having a first sensing device, for selectively detecting an object to generate a first detection result at a first frequency, wherein the first detection result indicates a state of motion of the object; a second sensing device for selectively detecting the object to generate a second detection result at a second frequency that is not lower than the first frequency; and see figure 5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, Svajda, and Gani to incorporate the teachings of Hsu to further include different frequencies of output accumulation because if the auxiliary sensing device is operated at the high frequency to detect, it will not miss the state of motion of the object easily such that the re-activated time can be shortened. As a result, the user will not feel the delay of the re-activation (Hsu, col. 6, lines 3-7).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) and Gani (USPGPub 20190361093 A1) as applied to claim 18 above, and further in view of Chen (USPGPub 20180164409 A1).
Regarding claim 19, Jacobs as modified by Svajda and Gani teaches a first light receiver (Jacobs D1 | Svajda 804 | Gani 226), a light shielding wall (Jacobs B | Svajda 908 | Gani (left or right sidewalls of 216)), a second light receiver (Jacobs D2 | Svajda 806 | Gani 208/210), and a structural member (Gani 216). However, the combination fails to explicitly teach wherein the chip with the first light receiver disposed thereon, the structural member with the first light shielding wall formed thereon, and the chip with the second light receiver disposed thereon vertically overlaps in a cross-sectional view.
	However, Chen teaches wherein the chip (45) with the first light receiver (4511) disposed thereon, the structural member (41) with the first light shielding wall (44) formed thereon, and the chip (43) with the second light receiver (4311) disposed thereon vertically overlaps in a cross-sectional view (see figure 8, first detection surface 4311 (i.e. first light receiver) disposed on chip 43, second detection surface 4511 (i.e. second light receiver) disposed on chip 45, and barrier 44 disposed on substrate 41 vertically overlap).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, Svajda, and Gani to incorporate the teachings of Chen to further include stacking the elements mentioned above because doing so would not modify the operation of the device (see MPEP 2144.04 (VI)(C)).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (U.S. Patent No. 10705211 B2) in view of Svajda et al. (USPGPub 20110248152 A1) and Gani (USPGPub 20190361093 A1) as applied to claim 18 above, and further in view of Peng (U.S. Patent No. 8716722 B2).
Regarding claim 20, Jacobs as modified by Svajda and Gani teaches a light emitter (Jacobs E1 | Svajda 1004 | Gani 104), a first light shielding wall (Jacobs B | Svajda 908 | Gani left sidewall of 216), a chip (Jacobs SU2 | Svajda 128 | Gani 208) with the second light receiver (Jacobs D2 | Svajda 806 | Gani 210) formed thereon, and a structural member (Gani 216). However, the combination fails to explicitly teach wherein a chip with the light emitter formed thereon, the structural member with the first light shielding wall formed thereon, and the chip with the second light receiver disposed thereon vertically overlaps in a cross-sectional view. 
However, Peng teaches wherein a chip with the light emitter (24) formed thereon, the structural member (22) with the first light shielding wall (30) formed thereon, and the chip (26) with the second light receiver (264) disposed thereon vertically overlaps in a cross-sectional view (Peng, see figure 2(b), light emitting chip 24, reflective surface 30 (i.e. light shielding wall), and photosensor chip 26 are overlapping vertically).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Jacobs, Svajda, and Gani to incorporate the teachings of Peng to further include vertically overlapping chips as mentioned above because doing so would not modify the operation of the device (see MPEP 2144.04 (VI)(C)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN R GARBER whose telephone number is (571)272-4663. The examiner can normally be reached M-F 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on (571)272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN R GARBER/Examiner, Art Unit 2878     




/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878